10/20/2020 Case 20-10883 Doc 68-3 dwkeeuayeiyi20 Page 1 of 1
Mailing Information for Case 20-10883

Electronic Mail Notice List - Parties in the case only

William David Day day@williamdaylaw.com, victoria@williamdaylaw.com

Ruth O, Katz rokatz@lerchearly.com, kdlevy@lerchearly.com;apjessell@lerchearly.com

Sari Karson IKurland — skurland2@cotmcast.net,

admin@sarikurland.com;kurlandsr7 1821 @notify,bestcase.com;marie-claire@sarikurland.com
Gary A. Rosen _ trusteerosen@gmail.com, md40@ecfcbis.com;grosen@garyrosenchartered.com
Gary A. Rosen _ trusteerosen@gmail.com,
md40@ecfcbis.com;grosen@garyrosenchartered,com;rosengr96483 @notify.bestcase.com

Pierre George Zalzal PZALZAL@PSKFIRM.COM

Manual Notice List

The following is the list of parties who are not on the list to receive e-mail notice/service for this case (who
therefore require manual noticing/service). You may wish to use your mouse to select and copy this list into your
word processing program in order to create notices or labels for these recipients.

Synchrony Bank
c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541

List of Creditors and Parties

 

 

https://ecf.mdb.uscourts.gov/cgi-bin/MailList.pl?295727904420834-L_1_0-1

V1
